Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 01, 2020

The Court of Appeals hereby passes the following order:

A20A1625. THERESA MALLOY v. MELVIN CASH.

      Melvin Cash filed suit against Theresa Malloy in magistrate court, seeking to
recover money due for a paint job he performed for her. The magistrate court entered
a judgment in Malloy’s favor. Cash appealed to the state court, which entered a
judgment in his favor based on Malloy’s failure to appear. Malloy then filed this
direct appeal. The state court’s order, however, is not subject to direct appeal.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216
Ga. App. 82 (453 SE2d 119) (1995). Malloy’s failure to file an application deprives
us of jurisdiction over this appeal, which is hereby DISMISSED. See Strachan, 216
Ga. App. at 82.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/01/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.